This was an action instituted upon an alleged note for $5,000, less a credit of $50.00, in which the defendant sets up the defense of forgery, and also the lack of consideration. The note was introduced by the plaintiff who introduced further evidence tending to show that the signature thereto was in the handwriting of the defendant's intestate, J. C. Allen, and that the note was given in consideration for a deed from the plaintiff and her husband to the intestate for a certain tract of land in Biscoe Township, Montgomery County. The defendant offered evidence tending to show that the signature to the note introduced was not in the handwriting of his intestate, J. C. Allen, and that the deed, for which it was contended the note sued upon was given, bore a different date and named a different amount of consideration from said note, and was not given in consideration of said note. This adverse evidence raised a clear issue of fact for the jury and rendered the motion to dismiss the action at the close of all the evidence untenable.
The jury returned the following verdict: "What amount, if any, is the defendant indebted to the plaintiff? Answer: `$4,950, with interest according to note."
We have examined the exceptions taken to the evidence and to portions of the charge and find no reversible error. *Page 669 
The charge is not set forth in full in the record, and it is therefore presumed that it stated in a clear and correct manner the evidence given in the case and declared and explained the law arising thereon.
The judgment of the Superior Court is
Affirmed.